id office uilc cca-820145-08 -------------- number release date from ---------------- sent wednesday date 51pm to ------------------- cc subject fw westlaw results revproc_98_15 ---------- ------------- see sec_2053 which says taxpayers cannot deduct the sec_6166 interest i’ve also attached the rev_proc from westlaw that tells how to make the election to deduct if the decedent died in ’98 let me know if you have any more questions best regards -------- attachment revproc_98_15 1998_4_irb_25 1998_1_cb_374 wl irs rpr internal_revenue_service i r s underpayment interest interest_expense_deduction estates revenue_procedure released date published date sec_301_6601-1 interest on underpayments sec_163 -interest sec_1_163-1 interest_deduction in general sec_2053 -expenses indebtedness and taxes sec_20_2053-1 expenses indebtedness and taxes in general sec_6166 -extension of time for payment of estate_tax where estate consists largely of interest in closely_held_business sec_20_6166-1 election of alternate extension of time for payment of estate_tax where estate consists largely of interest_in_a_closely_held_business also part i sec_6601 underpayment interest interest_expense_deduction estates procedures are provided for estates of decedents dying before date to elect under sec_503 of the taxpayer_relief_act_of_1997 to reduce the revproc_98_15 1998_4_irb_25 1998_1_cb_374 wl page irs rpr rate of interest on estate_taxes deferred under sec_6166 of the code and forgo the deduction for interest_paid on the deferred estate_taxes under sec_2053 and sec_163 of the code sec_1 purpose this revenue_procedure provides procedures for estates of decedents dying before date to make an election under sec_503 of the taxpayer_relief_act_of_1997 pub_l_no 111_stat_788 the act this sec_503 election allows an estate to reduce the rate of interest on estate_taxes deferred under sec_6166 of the internal_revenue_code and forgo the deduction for interest_paid on the deferred estate_taxes under sec_2053 and sec_163 sec_2 background dollar_figure deferral of estate_taxes sec_6166 provides an election to extend the time for payment of estate_tax where greater than percent of the value of the adjusted_gross_estate consists of one or more interests in a closely_held_business only the estate of a decedent who at the date of death was a united_states citizen or resident is eligible to make a sec_6166 election if an estate makes a sec_6166 election the estate_tax may be paid in up to ten installments with the first payment of tax due not more than five years after the date prescribed for payment of the tax however interest on the estate_tax is not deferred under sec_6166 the interest must be paid annually sec_6601 imposes underpayment interest at the sec_6621 underpayment rate which for estates is the federal_short-term_rate plu sec_3 percentage points however sec_6601 prior to as amendment by the act imposed a reduced interest rate of 4-percent on a portion the percent portion of the estate_tax deferred under sec_6166 the 4-percent portion is the lesser_of dollar_figure reduced by the amount of the credit allowable under sec_2010 prior to amendment by sec_501 of the act or ii the amount of deferred estate_tax the percent rate continues to apply to estates of decedents dying before date the effective date of sec_503 of the act unless such an estate properly makes the sec_503 election in the manner discussed below dollar_figure changes made by the act reduced interest rates a in general sec_503 of the act amends sec_6601 to provide a 2-percent interest rate on the 2-percent_portion defined below of deferred estate_tax the interest rate on deferred estate_tax in excess of the 2-percent_portion i sec_45 percent of the underpayment rate determined under sec_6621 b 2-percent_portion sec_503 of the act provides that the 2-percent_portion is an amount of deferred estate_tax not exceeding the lesser_of i the tentative_tax under sec_2001 computed on dollar_figure plus the sec_2010 as amended by sec_501 of the act applicable_exclusion_amount reduced by the sec_2010 applicable credit_amount or ii the amount of the deferred estate_tax elimination of interest_deduction sec_503 of the act amends sec_163 and sec_2053 to eliminate both the income_tax and the estate_tax_deductions for interest_paid on sec_6166 deferred estate_tax effective dates pursuant to sec_503 of the act the amendments described in this section dollar_figure generally apply in estates of decedents dying after date however sec_503 provides that any thomson reuters west no claim to orig us gov works revproc_98_15 1998_4_irb_25 1998_1_cb_374 wl irs rpr estate of a decedent dying before date that has made a sec_6166 election may elect to have the reduced interest rates and nondeductibility amendments but not the 2-percent_portion contained in sec_503 apply to installments due after the effective date of the election the election must be made before date in a manner prescribed by the secretary and once made is irrevocable page sec_3 scope this revenue_procedure applies to estates of decedents dying before date that properly elect under sec_6166 to defer payment of estate_taxes and that wish to elect to apply the new reduced interest rates of sec_6601 as amended and forgo the estate_tax and income_tax deductions for interest_paid on deferred estate_tax the new rates and the nondeductibility provision apply automatically in the case of estates of decedents dying after date sec_4 procedure dollar_figure making a sec_503 election after date but before date an estate may make a sec_503 election by writing a letter to the service_center where the next installment of estate_tax or interest is due if an estate of a decedent dying before date has not filed an estate_tax_return as of date the letter may be attached to the estate_tax_return no sec_503 election may be made before a sec_6166 election is made the letter must include the following information the decedent's name the estate's ein a statement that the letter is an election under sec_503 of the taxpayer_relief_act_of_1997 and the due_date of the installment of estate_tax or interest for which the election is to be effective the letter must be signed and dated by the executor once made the sec_503 election cannot be modified or revoked dollar_figure effective date of the sec_503 election generally a sec_503 election is effective beginning with the first installment of estate_tax or interest due on or after the date the election is filed with the appropriate service_center however a sec_503 election made by date will be effective beginning with any installment designated by the executor due after date and on or before date any assessment that was proper when made but that becomes excessive as a result of the election will be abated future installments due will be calculated and any overpayment of an installment of either tax or interest will be applied to the next installment in accordance with sec_6403 sec_5 paperwork reduction act the collections of information contained in this revenue_procedure have been reviewed and approved by the office of management and budget in accordance with the paperwork reduction act u s c under control number an agency may not conduct or sponsor and a person is not required to respond to a collection of information unless the collection of information displays a valid omb control number the collections of information in this revenue_procedure are contained in sec_4 of this revenue_procedure this information is required to verify thomson reuters west no claim to orig us gov works page revproc_98_15 1998_4_irb_25 1998_1_cb_374 wl irs rpr that estates are electing under sec_503 of the taxpayer_relief_act_of_1997 to apply the reduced interest rates of sec_6601 as amended to deferred estate_taxes the likely respondents are estates the estimated total annual recordkeeping burden will be big_number hours the estimated annual burden per respondent will vary from minutes to minutes depending on individual circumstances with an estimated average of minutes the estimated number of respondents is big_number books_or_records relating to a collection of information must be retained as long as their contents may become material in the administration of any internal revenue law generally tax returns and tax_return information are confidential as required by sec_6103 drafting information the principal author of this revenue_procedure is brendan p o'hara of the office of assistant chief_counsel income_tax and accounting for further information regarding this revenue_procedure contact brendan p o'hara at not a toll-free call revproc_98_15 1998_4_irb_25 1998_1_cb_374 wl irs rpr end of document thomson reuters west no claim to orig us gov works
